Citation Nr: 1503097	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee chondromalacia patella (left knee disability).

2.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee patellofemoral syndrome (right knee disability).

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for thoracic sprain (thoracic spine disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1995 to September 2005.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal because the evidence shows that the Veteran has been employed full-time throughout the rating period.  See April 2010 and June 2012 VA medical examination reports.  

FINDINGS OF FACT

1.  Throughout the rating period, the left knee disability was manifested by painful range of motion, flexion ranging from 110 degrees to 114 degrees, and extension of 0 degrees, without instability, removal of semilunar cartilage, dislocated semilunar cartilage, ankylosis, impairment of the tibia and fibula, or genu recurvatum.

2.  Throughout the rating period, the right knee disability was manifested by painful range of motion, flexion ranging from 96 degrees to 115 degrees, and extension of 0 degrees, without instability, removal of semilunar cartilage, dislocated semilunar cartilage, ankylosis, impairment of the tibia and fibula, or genu recurvatum.  

3.  Throughout the rating period, the thoracic spine disability was manifested by painful range of motion, muscle spasms, forward flexion ranging from 68 degrees to 70 degrees, and combined range of motion ranging from 145 degrees to 184 degrees, without ankylosis, abnormal gait or abnormal spinal curvature.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for the left knee disability have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5260-5014 (2014).  

2.  The criteria for an increased rating in excess of 10 percent for the right knee disability have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5260-5024 (2014).  

3.  The criteria for an increased rating in excess of 10 percent for the thoracic spine disability are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Collectively, in March 2010 and April 2010 notice letters sent prior to the initial denial of the increased rating claims, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the effective date once a claim has been granted.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the increased rating claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

The RO provided the Veteran with VA medical examinations in April 2010 and June 2012.  The VA medical examiners considered an accurate medical history based on interview of the Veteran, as well as the past and current symptoms, functional impairment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the knee and spine disabilities when rendering the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 
1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There is neither allegation nor indication of a material change in condition since the last VA medical examination for the knee and spine disabilities decided herein.  For these reasons, the Board finds that the collective VA medical examinations reports are adequate, and no further medical examination or medical opinion is needed.  

In the September 2014 brief on appeal, the representative states that the appellant asserts the disability picture more nearly approximates the criteria for higher ratings for the knee and back disabilities.  The representative requests that if higher ratings cannot be granted, that the claims be remanded for additional examinations on the basis the last VA compensation examinations of the knees and back occurred over two years ago.  

The September 2014 brief on appeal does not include a specific factual assertion of worsening of the Veteran's knee or back disabilities since the June 2012 VA examinations. There is also no evidence of worsening since the last VA examinations.  Neither the representative nor the Veteran point to any statement or report of symptoms by the Veteran or any medical or other evidence of record that suggests worsening of the either knee or the back since the most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  As there is no evidence of worsening of the back or knee disabilities since the last VA examination, a remand for another VA examination is not warranted, and is not required by the VCAA.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review.  


     Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A disability may undergo varying and distinct levels of severity throughout the entire time period the disability rating appeal has been pending.  "Staged ratings" are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 4.2.



Increased Rating Analysis for the Left and Right Knee Disabilities

For the entire rating period (i.e., beginning March 5, 2010), the left knee disability has been rated at 10 percent under 38 C.F.R. § 4.71a, hyphenated DC 5260-5014, and the right knee disability has been rated at 10 percent under 38 C.F.R. § 4.71a, hyphenated DC 5260-5024.  The hyphenated diagnostic code for the left knee disability reveals that DC 5260 is assigned for limitation of flexion as the service-connected injury and Diagnostic Code 5014 is assigned for osteomalacia as the residual disability.  38 C.F.R. § 4.27.  The hyphenated diagnostic code for the right knee disability reveals that DC 5260 is assigned for limitation of flexion as the service-connected injury and Diagnostic Code 5014 is assigned for tenosynovitis as the residual disability.  Id.  Osteomalacia under DC 5014 and tenosynovitis under DC 5024 are to be rated on limitation of motion of the affected part as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a.  The current 10 percent ratings for the left and right knee disabilities were assigned based on limitation of flexion to a noncompensable degree with painful motion of a major joint.  

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2014). 

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that manifestations of the left knee disability or right knee disability more closely approximate the criteria for a rating in excess of 10 percent under DC 5260 or DC 5261.  During the rating period, left knee flexion ranged from 110 degrees to 114 degrees, and left knee extension was 0 degrees.  Right knee flexion ranged from 96 degrees to 115 degrees, and right knee extension was 0 degrees.  Because left and right knee flexion and left and right knee extension are each limited to a noncompensable degree, including after consideration of Deluca factors, the Board finds that a rating in excess of 10 percent, to include separate ratings, is not warranted under DC 5260 or DC 5261.  VAOPGCPREC 9-04.    

The Board next finds that a rating in excess of 10 percent is not warranted for the left or right knee disability under other potentially applicable DCs pertaining to the knee.  DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. 
§ 4.71a.  In this case, the evidence weighs against finding that a separate rating for instability under DC 5257 is warranted because a stable left and right knee was demonstrated throughout the rating period.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  

Under DC 5259, a maximum 10 percent rating is prescribed for removal of symptomatic semilunar cartilage.  38 C.F.R. § 4.71a.  Under DC 5258, a maximum 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  In this case, a higher or separate 10 percent rating is not warranted under either DC 5258 or DC 5259 because the evidence shows no removal of symptomatic semilunar cartilage and no dislocated semilunar cartilage, and the reported symptom of pain in the left and right knee joints is already contemplated in the 10 percent rating under DC 5260-5014 for the left knee and the 10 percent rating under DC 5260-5024 for the right knee.  

DC 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  Under DC 5262, which pertains to impairment of the tibia and fibula, a 10 percent rating is warranted when there is malunion of the tibia and fibula, with slight knee or ankle disability.  A 20 percent rating is warranted when there is malunion of the tibia and fibula, with moderate knee or ankle disability.  A 30 percent rating is warranted when there is malunion of the tibia and fibula, with marked knee or ankle disability.  A 40 percent rating is warranted when there is nonunion of the tibia or fibula with loose motion and a brace requirement.  38 C.F.R. § 4.71a.  In this case, the evidence shows no left or right knee ankylosis or impairment of the tibia and fibula, including malunion or nonunion, so as to warrant a higher rating under either DC 5256 or DC 5262.  Also, the evidence shows no genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a higher rating under DC 5263 for genu recurvatum is not warranted.  In consideration of the foregoing, the Board finds that a rating in excess of 10 percent for the left knee disability and for the right knee disability is not warranted for any period. 

Increased Rating Analysis for Thoracic Sprain

For the entire rating period (i.e., beginning March 5, 2010), the thoracic spine disability is rated at 10 percent under the criteria at 38 C.F.R. § 4.71a, DC 5237, as lumbosacral strain.  Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Because the evidence shows no intervertebral disc syndrome (IVDS), the Board finds that the thoracic spine disability is appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine, without consideration of the Formula For Rating IVDS Based on Incapacitating Episodes.  See April 2010 VA medical examination report (noting a normal thoracic spine x-ray); June 2012 VA medical examination report (checking "No" when asked if the Veteran had IVDS).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the thoracic spine disability more closely approximates the criteria for a schedular rating in excess of 10 percent under DC 5237 for any period.  During the rating period, the thoracic spine disability was manifested by painful range of motion, muscle spasms, forward flexion ranging from 68 degrees to 70 degrees, and combined range of motion ranging from 145 degrees to 184 degrees, without ankylosis, abnormal gait or abnormal spinal curvature.  These findings are consistent with a 10 percent rating under DC 5237 and weigh against a finding that higher schedular rating is warranted for the thoracic spine disability under the general rating criteria for spine disabilities for any period.  

Additionally, the weight of the evidence shows no neurologic impairment associated with the thoracic spine disability; therefore, no separate ratings based on neurological impairment are warranted.  The Veteran has consistently denied having any neurological symptoms associated with the thoracic spine disability, to include radicular pain.  Although absent knee jerk and hypoactive ankle jerk were demonstrated at the April 2010 VA medical examination, such findings were noted to be associated with impairment at the L3-L4 disc level and the S1 disc level (i.e., the lumbosacral spine) and are distinguishable from any symptoms and impairment resulting from the thoracic spine.  Furthermore, at the more recent June 2012 VA medical examination, the knee and ankle jerks were normal bilaterally, and no neurological impairment was demonstrated.  In consideration thereof, the Board finds no neurological impairment due to the thoracic spine disability for any period.   

Extraschedular Referral Analysis

The Board has further considered whether the above increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating for the left knee disability under DC 5260-5014, the 10 percent schedular rating for the right knee disability under DC 5260-5024, and the 10 percent schedular rating for the thoracic spine disability under DC 5237.  

The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the knee disabilities.  Throughout the rating period, the left knee disability was manifested by painful range of motion, flexion ranging from 110 degrees to 114 degrees, and extension of 0 degrees, without instability, removal of semilunar cartilage, dislocated semilunar cartilage, ankylosis, impairment of the tibia and fibula, or genu recurvatum.  The right knee disability was manifested by painful range of motion, flexion ranging from 96 degrees to 115 degrees, and extension of 0 degrees, without instability, removal of semilunar cartilage, dislocated semilunar cartilage, ankylosis, impairment of the tibia and fibula, or genu recurvatum.  The 10 percent schedular rating for the left knee disability under DC 5260-5014, and the 10 percent schedular rating for the right knee disability DC 5260-5024 specifically contemplate such symptomatology and resulting functional impairment.  The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (or conditions analogous to arthritis) (Diagnostic Code 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The 10 percent ratings are based on limited flexion to a noncompensable degree with painful motion and consider functional impairment, to include as due to Deluca factors.  

The schedular criteria for rating disabilities of the spine reasonably describe all symptoms and functional impairment associated with the thoracic spine disability.  Throughout the rating period, the thoracic spine disability was manifested by painful range of motion, muscle spasms, forward flexion ranging from 68 degrees to 70 degrees, and combined range of motion ranging from 145 degrees to 184 degrees, without ankylosis, abnormal gait or abnormal spinal curvature.  The schedular rating criteria for spine disabilities specifically provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.    

During the rating period, the Veteran reported difficulty raising from a seated position or sitting down in a chair without assistance; inability to squat down; inability to sit or lay comfortably for prolonged periods; moderate, weekly flare-ups of knee pain lasting for hours; severe flare-ups of back pain every 2 to 3 weeks lasting for 3 to 7 days precipitated by lifting and changing positions and alleviated by BC powder; difficulty climbing steps; and pain, stiffness, weakness, decreased speed of joint motion, and crepitation.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, sitting, and squatting), which include consideration of Deluca factors such as pain on movement, weakened movement, decreased speed of movement, stiffness, and fatigability (i.e., needing assistance getting out of a chair, difficulty sitting or lying down for prolonged periods due to pain, and difficulty climbing stairs), and localized tenderness/pain not resulting in an abnormal gait (i.e., difficulty walking).  These symptoms and functional impairment were considered in the 10 percent schedular ratings under DC 5260-5014, DC 5260-5024, and DC 5237.  Therefore, the symptoms and/or manifestations and functional impairment related to the knee and thoracic spine disabilities are fully contemplated and adequately compensated by the current 10 percent schedular ratings for the entire rating period.  Awarding separate ratings for the same symptomatology contemplated by the current 10 percent ratings would constitute pyramiding and is prohibited.  38 C.F.R. § 4.14.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the disabilities, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

	(CONTINUED ON NEXT PAGE)






ORDER

An increased disability rating in excess of 10 percent for left knee chondromalacia patella is denied.

An increased disability rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

An increased disability rating in excess of 10 percent for thoracic sprain is denied. 



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


